Citation Nr: 0429798	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2004, the veteran attended a Board hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been incorporated into the 
claims file.

The underlying issue of entitlement to service connection for 
bilateral hearing loss as well as the issues of entitlement 
to service connection for tinnitus and service connection for 
dental trauma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied a claim 
for service connection for bilateral hearing loss; the 
veteran did not file a notice of disagreement to initiate an 
appeal from that determination. 

2.  Certain evidence received since the RO's March 1995 
decision denying service connection for bilateral hearing 
loss was not previously before agency decision makers, and is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004). 

2.  Evidence received since the final March 1995 
determination, in which the RO denied service connection for 
bilateral hearing loss, is new and material and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the RO originally denied the veteran's 
claim for service connection for hearing loss in March 1995.  
The veteran did not initiate an appeal from that 
determination, and the March 1995 decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

It appears from a subsequent decision in February 2004, that 
the RO reopened the veteran's claim for service connection 
for hearing loss and denied the claim on the on the merits.  
That notwithstanding, the Board is not bound by the RO's 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the June 2001 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final 
decision in October 2001 included the veteran's service 
record (DD Form 214) showing that he had been assigned to 
Battery "A", 41st "FA" Battalion, and that his related 
military civilian occupation was that of a field wireman.  It 
also includes the veteran's claim that in service he was 
exposed to noise as a field artillery firer.  The veteran's 
September 1952 separation examination report on file shows 
that the veteran had normal hearing of 15/15 for the 
whispered and spoken voice in each ear.  There were no post 
service medical records showing complaints or treatment for 
hearing loss.  

Evidence submitted to the RO since the March 1995 decision 
includes VA outpatient medical records.  These records 
contain a 2001 diagnosis of moderately severe to profound 
hearing loss bilaterally.  The evidence also includes the 
veteran's August 2004 hearing testimony in which he provides 
additional detail regarding the nature and frequency of noise 
exposure in service.  Specifically, the veteran asserted that 
he was exposed to gunfire on a consistent basis, sometimes 
two to three times a week, for one and a half years.  Thus, 
the Board finds that the evidence submitted after the March 
1995 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  The Board further finds that the new 
evidence must be considered material in that it pertains to 
an essential element for service connection not previously 
considered, that is, establishing the disability being 
claimed.  The Board adds that, to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the Board finds that the criteria for 
reopening the claims for service connection for hearing loss 
have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  However, there is no need to 
consider whether there has been compliance with VCAA at this 
point.  Any VCAA deficiencies will be remedied as a result of 
actions set forth in the remand section of this decision.   


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss has been reopened.  To this extent, 
the appeal is granted.




REMAND

Now that the veteran's application to reopen the claim for 
service connection for hearing loss has been reopened, the 
Board finds that additional development is warranted before a 
fully informed decision can be made.  The veteran alleges 
noise exposure in service due to artillery fire over the 
course of one and a half years.  He testified in August 2004 
that he was never given ear protection in service and tried 
to seek medical attention for the ringing in his ears in 
service, but was told "to tough it out."  He also said that 
he has had hearing problems ever since service, but never 
sought medical attention because he thought it was something 
he just had to learn to live with.  

In a case such as this where the underlying question is 
whether the veteran suffers from hearing loss and tinnitus 
due to service, notably to noise exposure, the Board believes 
that a proper audiological examination and a medical opinion 
are necessary to comply with 38 C.F.R. § 3.159(c)(4) (2004).

Additionally, the veteran is claiming service connection for 
outpatient dental treatment.  In his substantive appeal dated 
in August 2002, the veteran said that he wished to be 
service-connected solely for the purpose of dental 
examinations and outpatient dental treatment to include new 
false teeth, and did not want a compensable rating for a 
dental injury.  He asserts that he had one broken tooth in 
service that was pulled, and that the rest of his teeth were 
pulled after service.  He attributes the cause of his lost 
teeth after service to bad fillings that he had in service.  
In filing his claim, the veteran asserted that he received 
dental treatment less than one year of service, in 1953, in 
Amory, Mississippi, and last received dental treatment in 
1971 in Monroeville, Alabama.  Although the veteran said that 
attempts to obtain the dental records in Amory, Mississippi, 
in 1952 were unsuccessful and that these records no longer 
available, he did not indicate whether he ever made an 
attempt to obtain the dental records from 1971.  An attempt 
to obtain such records is particularly prudent in view of the 
fact that the veteran's service medical records are no longer 
available and are presumed destroyed in a fire at the 
National Personnel Records Center in 1971.  Accordingly, the 
RO should attempt to obtain these identified records.  See 
38 U.S.C.A. § 5103A(b). 

Lastly, although the record contains several letters from the 
RO in fulfillment of its duty to assist the veteran in 
developing the evidence pertinent to his claim, it does not 
appear that the veteran has specifically been notified of the 
Veteran's Claims Assistance Act of 2000 (VCAA).  This law, 
along with implementing regulations, governs VA's duty to 
notify and assist the veteran.  Accordingly, the veteran 
should be advised of the specific provisions and citations of 
the VCAA and implementing regulations.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Based on the foregoing, the case is hereby REMANDED for the 
following actions:

1.  The RO should ensure that the veteran 
has been advised of the provisions and 
citations of the VCAA and implementing 
regulations, to include:  (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO should ask the veteran to 
identify all sources of private dental 
treatment he received for his dental 
problems since service, to include the 
complete address of the dental facility 
in Monroeville, Alabama, where he was 
treated in 1971.  The RO should obtain 
copies of pertinent records from all 
identified treatment sources, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

3.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature and etiology of the claimed 
bilateral hearing loss and tinnitus.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
Audiometric testing should be 
accomplished and reported in accordance 
with 38 C.F.R. § 3.385.  If the veteran 
has a hearing loss disability and/or 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability(ies) 
is(are) related to service, to include 
noise exposure during service.

4.  Thereafter, the RO should review the 
record and determine if the benefits 
sought can be granted.  If the benefits 
remain denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



